1    Michael J. Aed, SBN 204090
     LAW OFFICE OF MICHAEL J. AED
2
     2115 Kern Street, Ste. 1
3    Fresno, California 93721
     Phone: 559-825-4600
4    Fax: 559-272-8411
5
     Attorney for Defendant, Linda Expose
6

7

8                                 UNITED STATES DISTRICT COURT

9                              EASTEREN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA                           )   Case No.: 1:18CR00044 DAD BAM
                                                        )
12                       Plaintiff,                     )   STIPULATION TO CONTINUE MAY 24,
13                                                      )   2021 SENTENCING; ORDER
            vs.                                         )
14                                                      )   DATE: May 24, 2021
     LINDA EXPOSE,                                      )   TIME: 10:00 a.m.
15
                                                        )   Location: #5
16                       Defendant.                     )   Honorable Judge Dale A. Drozd
                                                        )
17

18
            IT IS HEREBY STIPULATED by and between the parties hereto, through their
19
     respective attorneys of record, that the parties May 24, 2021 sentencing hearing may be
20

21
     continued to 10:00 a.m. on Monday, August 9, 2021.

22   The parties (AUSA and Defense Counsel) base this stipulation on good cause as follows:
23
            Linda Expose is currently set for sentencing on May 24, 2021. She is out of custody.
24
     She resides in Salida, Ca. Due to Ms. Expose’s documented diagnosis of Sickle Cell Anemia for
25
     which she has an uncontroverted disability, she has an elevated health risk if exposed to Covid-
26

27   19.

28



                                Stipulation to Continue Sentencing [Proposed Order] - 1
1           Defense counsel has confirmed that Stanislaus County Superior Court felony complaint,
2
     CR-20-000731, against Ms. Expose was dismissed on or about April 6, 2021.
3
            Ms. Expose continues to suffer from complications from Sickle Cell Anemia which has
4

5
     led to numerous blood transfusions in the past 12 months. Defense counsel is attempting to

6    obtain medical records from Ms. Expose’s healthcare providers for purposes of evaluating her
7    elevated health risks should she be exposed to Covid-19. Preliminary research suggests that
8
     Bureau of Prisons (BOP), Dublin continues to experience positive tests for inmates for Covid-19.
9
     Further research suggests that persons afflicted with Sickle Cell Anemia are at a substantially
10

11   higher risk for severe complications if exposed to Covid-19. Coupled with Ms. Expose’s age,

12   57, Ms. Expose is extremely concerned about being committed to BOP during the pandemic.
13
            Defense counsel has been coordinating with the AUSA regarding a final request for
14
     continuance of sentencing. The parties agree that a stipulation is appropriate for one final
15
     continuance in this matter so that a comprehensive sentencing memorandum regarding Ms.
16

17   Expose’s medical issues can be finalized prior to proceeding to sentencing on Ms. Expose’s case.

18   The parties will continue to meet and confer about this issue and advise the court of any updates.
19
            For the above stated reason, the stipulated continuance will conserve time and resources
20
     for both parties and the court, and the delay resulting from this continuance shall be excluded in
21

22
     the interests of justice pursuant to 18 U.S.C. §§ 3161 (h) (7) (A) and 3161 (h) (7) (B) (ii).

23

24   DATED: May 13, 2021,                                                  HENRY CARBAJAL
25
                                                                           United States Attorney
                                                                           By: /S/Henry Carbajal
26                                                                         United States Attorney
27

28



                                 Stipulation to Continue Sentencing [Proposed Order] - 2
1    DATED: May 13, 2021                                             By: /S/Michael J. Aed
                                                                     Attorney for Defendant
2
                                                                     Linda Expose
3

4

5
                                       ORDER

6
     IT IS SO ORDERED.
7

8       Dated:   May 17, 2021
                                                       UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                           Stipulation to Continue Sentencing [Proposed Order] - 3
